IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GINGER MANOS, M. D.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4329

COASTAL VASCULAR AND
INTERVENTIONAL, PLLC.,
AND LIFELINE VASCULAR
CENTER NICEVILLE, LLC.,

      Appellees.

_____________________________/

Opinion filed November 3, 2015.

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Ginger Barry Boyd of Broad and Cassel, Destin, for Appellant.

Jeremy C. Branning, Daniel E. Harrell, and James R. Green, Jr., of Clark,
Partington, Hart, Larry, Bond & Stackhouse, Pensacola, for Appellees.




PER CURIAM.

      We affirm the trial court’s order granting appellees’ motion for temporary

injunction. Appellant’s claim that the injunction is overbroad is not preserved
because it was raised for the first time on appeal. However, our affirmance is

without prejudice to appellant raising this claim before the trial court.

       AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                           2